Order entered January 22, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00519-CV

                            IN THE MATTER OF A.A., A CHILD

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-75173-X

                                           ORDER
       Before the Court is Helen Arizor’s first amended motion to withdraw as counsel.

Attached to the motion is a copy of the trial court’s July 23, 2013 order granting Ms. Arizor’s

request that she be discharged as counsel for appellant. The order is signed five months after

Ms. Arizor filed appellant’s notice of appeal and five months before the clerk’s record was filed.

However, a copy of the order was not included in the clerk’s record, and our records continue to

reflect appellant is represented by Ms. Arizor. Because the trial court has discharged Ms. Arizor

as counsel for appellant, we GRANT the motion and DIRECT the Clerk of this Court to remove

Helen Arizor as appellant’s attorney of record.

       We ORDER the trial court to conduct a hearing to determine whether appellant desires to

prosecute this appeal. If the trial court determines appellant does not desire to prosecute this

appeal, it shall make a finding to that effect. If the trial court determines appellant desires to

prosecute the appeal, it shall next determine whether appellant is entitled to appointed counsel.
If the trial court determines appellant is entitled to appointed counsel, the trial court shall appoint

counsel to represent appellant. If the trial court determines appellant is not entitled to appointed

counsel, the trial court shall then determine whether appellant has retained counsel to represent

her. We ORDER the trial court to transmit to this Court, within thirty (30) days of the date of

this order, the reporter’s record from the hearing and a supplemental clerk’s record containing

the written findings of fact, any supporting documentation, and any orders.

       We DIRECT the Clerk of this Court to send a copy of this order to (1) the Honorable

Cheryl Lee Shannon, Presiding Judge of the 305th Judicial District Court; (2) Pamela Sumler,

Official Court Reporter of the 305th Judicial District Court; (3) Helen Arizor; (4) appellant; and

(5) counsel for appellee.

       We ABATE the appeal to allow the trial court to comply with this order. It shall be

reinstated thirty-five (35) days from the date of this order or when the supplemental record is

received, whichever is earlier.




                                                       /s/     ELIZABETH LANG-MIERS
                                                               JUSTICE